
	
		III
		110th CONGRESS
		1st Session
		S. RES. 397
		IN THE SENATE OF THE UNITED STATES
		
			December 7, 2007
			Mr. Casey (for himself,
			 Mr. Specter, Mr. Schumer, Mrs.
			 Clinton, Mr. Menendez,
			 Mr. Lautenberg, and
			 Mr. Stevens) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the 2007–2008 Siemens
		  Competition in Math, Science and Technology and celebrating the first time in
		  the history of the competition that young women have won top
		  honors.
	
	
		Whereas the Siemens Competition in Math, Science and
			 Technology was first held in 1998 and is one of the top science competitions in
			 the country for high school students;
		Whereas Isha Himani Jain, 16, is a senior at Freedom High
			 School in Bethlehem, Pennsylvania, and placed first in the individual category
			 for her studies of bone growth in zebra fish;
		Whereas Janelle Schlossberger and Amanda Marinoff, both
			 17, are seniors at Plainview-Old Bethpage John F. Kennedy High School on Long
			 Island and won the team category for creating a molecule that helps block the
			 reproduction of drug-resistant tuberculosis bacteria;
		Whereas Alicia Darnell is 17 and a senior at Pelham
			 Memorial High School in Pelham, New York, and won second place in the
			 individual category for research that identified genetic defects related to
			 amyotrophic lateral sclerosis (Lou Gehrig’s Disease);
		Whereas Caroline Lang, 16, Rebecca Ehrhardt, 15, and Naomi
			 Collipp, 16, of Pennsylvania and New Jersey took fifth place in the team
			 category for their project on the safe elimination of E. coli bacteria;
			 and
		Whereas the awards were announced on December 3, 2007, at
			 New York University and mark the first time that young women have won the grand
			 prizes in both the individual and team categories of the Siemens Competition:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)honors the
			 Siemens Foundation, sponsor of the Siemens Competition in Math, Science and
			 Technology, for its contributions to science education and academic
			 excellence;
			(2)congratulates all
			 the competitors and finalists in the Siemens Competition in Math, Science and
			 Technology;
			(3)celebrates the
			 many contributions of women in the fields of math, science, and technology on
			 the occasion of the first time that young women have won both the individual
			 and team grand prizes in the Siemens Competition; and
			(4)recognizes the
			 dedication of parents, educators, and organizations such as the Siemens
			 Foundation in helping young men and women achieve academic excellence.
			
